Citation Nr: 9928505	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-20 547A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

Entitlement to service connection for glaucoma.

Entitlement to service connection for residuals of a right 
leg injury.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1996 decision that denied service connection 
for glaucoma and residuals of a right leg injury.  


FINDINGS OF FACT

1.  The veteran has not presented competent evidence of a 
plausible claim for service connection for glaucoma.

2.  The veteran has not presented competent evidence of a 
plausible claim for service connection for residuals of a 
right leg injury.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for glaucoma 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim for service connection for residuals 
of a right leg injury is not well grounded.  38 U.S.C.A. § 
5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from July 1967 to July 
1969.  On the April 1967 pre-induction examination, he 
reported that he had eye trouble, and it was noted he was 
near-sighted and wore glasses.  His vision was 20/20 with 
refraction.  The eyes and lower extremities were normal on 
clinical evaluation.  The service medical records show he 
sustained a 3-cm laceration of the right knee patella area 
when he fell down some steps in April 1968; X-rays were 
normal and it was noted that there was no bony injury.  He 
complained of mild stiffness when he was seen for follow-up 
of the knee injury in May 1968.  There was full range of 
motion and a small amount of sub-patellar fluid; an ace 
bandage was applied.  At the May 1969 service separation 
examination, the lower extremities and eyes were normal on 
clinical evaluation.  On vision examination, it was noted he 
had compound myopia with astigmatism of both eyes and 
esophoria.  His vision was correctable to 20/30 in the right 
eye and 20/25 in the left.  Intraocular pressure was normal.  
On an accompanying medical history form, the veteren denied a 
history of leg or knee problems, and it was noted he wore 
glasses to correct refractive error.

Medical records from Brooklyn State Hospital show treatment 
at the facility beginning in March 1971 for schizophrenia.  
No abnormal findings pertinent to the right lower extremity 
or eyes were recorded. 

On a VA examination in November 1973, the eyes and the 
musculoskeletal system were normal.  

In January 1974, the RO granted the veteran non-service-
connected pension based primarily on schizophrenia.  

In March 1993, the veteran claimed service connection for a 
right leg condition which he said was due to a service injury 
in 1968.  In August 1995, he claimed service connection for 
glaucoma.

The appellate record includes the veteran's claims folder and 
a VA medical treatment folder, and these contain numerous 
medical records from the 1980s to 1997.  Such records 
primarily concern psychiatric problems, alcoholism, and 
various physical ailments which are not involved in the 
present appeal.  As to glaucoma, such was first medically 
noted in 1988 and has been treated since then.  As to the 
right leg, records show that the veteran was treated for 
cellulitis of both legs (as well as for other conditions) 
during a VA hospitalization from December 1987 to January 
1988.  In June 1988, during a VA admission for psychiatric 
and alcohol problems, the veteran gave a history of a right 
knee injury when he fell in service in 1968; he variously 
reported that he had no pain or swelling now, or that he had 
occasional pain and stiffness; and examination showed that 
both lower extremities had edema with stasis changes.  Other 
medical records refer to general problems such as 
osteoporosis (noted in 1992) of various areas of the body.  
When seen for an unrelated problem in February 1997, the 
veteran gave a history of pain and stiffness of the right 
knee from a service injury; no abnormal findings were 
reported.

In a July 1997 substantive appeal, the veteran's 
representative reported that the veteran said a claimed blow 
to the eye in service could possibly have caused his glaucoma 
and that he had received treatment for a right leg condition 
related to an injury during service.

II.  Analysis

The veteran claims service connection for glaucoma and 
residuals of a right leg injury.  Service connection may be 
granted for a disability resulting from a disease or injury 
which was incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The threshold question of is whether the veteran has met his 
initial burden of submitting evidence to show that his claims 
are well grounded, meaning plausible. 38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet.App. 78 (1990).  If he has not 
done so, there is no VA duty to assist him in developing the 
claims, and they must be denied.  Id.  For a claim to be well 
grounded, it must be supported by evidence, not just 
allegations.  Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  
For a service connection claim to be well grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis); competent evidence showing incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence); and 
competent evidence of a nexus between the in-service disease 
or injury and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet.App. 498 (1995).

A.  Glaucoma 

The veteran claims service connection for glaucoma on the 
basis that a claimed blow to the eye during service may have 
caused his glaucoma.  

The evidence shows that glaucoma was not present during the 
veteran's 1967-1969 active duty, and it was first noted in 
1988, many years after service separation.  The claim for 
service connection is not well grounded because no medical 
evidence has been submitted to link the post-service glaucoma 
with service.  Caluza, supra.  The veteran's conjecture that 
an alleged blow to the eye in service could have caused 
glaucoma does not serve to make his claim well grounded since 
he is a layman and has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Without competent medical 
evidence of causality, the claim for service connection for 
glaucoma is not well grounded and must be denied.  
38 U.S.C.A. § 5107(a); Caluza, supra.

B.  Residuals of a right leg injury

The veteran claims service connection is warranted for a 
right leg condition on the theory that such is due to a right 
knee injury with a small laceration during service in April 
1968.  Service medical records show that after May 1968 there 
were no further complaints or abnormal findings relative to 
the right knee or leg, and the May 1969 service separation 
examination was normal.  A chronic right leg or knee disorder 
is not shown in service.  There are no post-service medical 
records of any right lower extremity problems until the 
1980s, and records since then show such disorders as 
cellulitis and stasis changes of both legs.  

The claim for service connection for a right leg disorder is 
not well grounded because no medical evidence has been 
submitted to link any current right leg disorder with an 
incident of service including the acute and transitory right 
knee injury.  Under such circumstances, the claim for service 
connection for residuals of a right leg injury is not well 
grounded and must be denied.  Id.  


ORDER

Service connection for glaucoma is denied.

Service connection for residuals of a right leg injury is 
denied.


		
	L. W. TOBIN 	
	Member, Board of Veterans' Appeals

 

